Affirmed and Memorandum Opinion filed June 18, 2015.




                                         In The

                     Fourteenth Court of Appeals

                                   NO. 14-15-00192-CV

               IN THE INTEREST OF E.L., A CHILD, Appellant

                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-05682J

                  MEMORANDUM                       OPINION


      Appellant, Rodrick McCray, appeals a final decree signed February 2, 2015,
terminating his parental rights to the child who is the subject of this suit. Appellant
filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which counsel concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The Anders
procedures are applicable to an appeal from the termination of parental rights when
an appointed attorney concludes that there are no non-frivolous issues to assert on
appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004,
no pet.).

         On May 20, 2015, a copy of the record and counsel’s brief were delivered to
appellant, and appellant was notified of the right to file a pro se response. See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135
S.W.3d at 329–30. As of this date, no pro se response has been filed.

         We have reviewed the record and counsel’s brief carefully and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgment of the trial court is affirmed.



                               PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby




                                            2